          Case 1:18-cv-12399-FDS Document 7 Filed 02/06/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



NATIONAL CONSUMER LAW CENTER,

         Plaintiff,                               Civil Action No. 1:18−CV−12399−FDS

         vs.                                      PROOF OF SERVICE

UNITED STATES DEPARTMENT OF                       AFFIDAVIT OF
EDUCATION,                                        ANA GIRÓN VIVES

         Defendant.




I, Ana Girón Vives, pursuant to 28 U.S.C. § 1746, hereby declare:

   1. I am a paralegal at the National Consumer Law Center.

   2. I am submitting this declaration as proof of service of process in this case to the U.S.

       Attorney’s Office in Boston, the U.S. Department of Education’s Regional Office in

       Boston, the U.S. Department of Education in Washington, D.C., and the U.S. Department

       of Justice in Washington, D.C.

   3. On January 8, 2019, I mailed copies of the amended and original complaint in this action

       to the U.S. Department of Education and the U.S. Department of Justice in Washington,

       D.C, by certified mail, return receipt requested. See Attachment 1, return receipts from

       the Department of Justice and Department of Education.

   4. On January 14, 2019, I hand-delivered a copy of the summons as well as the amended

       and original complaint in this action to the Suffolk County Sheriff’s Department for

       service to the U.S. Department of Education’s Regional Office, located at 5 Post Office

       Square, 9th Floor, Boston, MA 02110.
          Case 1:18-cv-12399-FDS Document 7 Filed 02/06/19 Page 2 of 6



   5. On January 18, 2019, the Sheriff’s Department served the Department of Education’s

       Regional Office. See Attachment 2, Sheriff’s Proof of Service.

   6. On February 4, 2019, I hand-delivered a copy of the amended and original complaint in

       this action to the U.S. Attorney’s Office for the District of Massachusetts, located at the

       John Joseph Moakley Federal Courthouse on 1 Courthouse Way, Boston, MA 02210.


I declare, under penalty of perjury, that the foregoing statements are true and correct.


February 6, 2019                                      /s/ Ana Girón Vives
                                                      ____________________________________
Boston, Massachusetts                                                            Ana Girón Vives




                                 CERTIFICATE OF SERVICE

        I, Persis Yu, hereby certify that the above document filed through the ECF system will be
sent electronically by email to Ellen Souris at the United States Attorney’s Office for the District
of Massachusetts on February 6, 2019.

                                                              /s/ Persis Yu
                                                              Persis Yu
 Case 1:18-cv-12399-FDS Document 7 Filed 02/06/19 Page 3 of 6




ATTACHMENT 1
Case 1:18-cv-12399-FDS Document 7 Filed 02/06/19 Page 4 of 6
 Case 1:18-cv-12399-FDS Document 7 Filed 02/06/19 Page 5 of 6




ATTACHMENT 2
Case 1:18-cv-12399-FDS Document 7 Filed 02/06/19 Page 6 of 6
